DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minnen et al. (US2020/0027247).
	Regarding claim 1, Minnen discloses A system for learned image compression of one or more input images using deep neural networks (DNNs), comprising: 
a main encoder network configured to convolute said input images into feature maps (fMaps) using DNNs, wherein each pixel of said fMaps describing coefficient intensity on said pixel (“106” in fig. 1; “The encoder neural network 106 is configured to process the input data 102 (x) to generate a latent representation 116 (y) of the input data 102. As used throughout this document, a "latent representation" of data refers to a representation of the data as an ordered collection of numerical values, e.g., a vector or matrix of numerical values. In one example, the input data may be an image, the encoder neural network 106 may be a convolutional neural network, and the latent representation 116 of the input data may be a multi-channel feature map output by the final layer of the encoder neural network 106. Generally, the latent representation 116 of the input data may be more compressible than the input data itself, and in some cases, may have a lower dimensionality than the input data” in par. [0066]); 
wherein said main encoder network comprising Generalized Divisive Normalization (GDN) -based nonlinear activations (“In some implementations, the encoder neural network includes one or more generalized divisive normalization (GDN) nonlinearities” in par. [0037]); 
a hyper encoder network configured to convolute fMaps generated from the main encoder network into hyper fMaps using DNNs; wherein said hyper encoder network comprising regular nonlinear activations (“108” in fig. 1; “The hyper-encoder neural network 108 is configured to process the latent representation 116 of the input data to generate a "hyper-prior" 122 (z) (sometimes called a "hyper-parameter"), that is, a latent representation of the conditional entropy model. In one example, the hyper-encoder neural network 108 may be a convolutional neural network, and the hyper-prior 122 may be a multi-channel feature map output by the final layer of the hyper-encoder neural network 108. The hyper-prior implicitly characterizes an input data-dependent entropy model that will enable the code symbols 120 representing the input data to be efficiently compressed” in par. [0069]); 
a context probability estimation model based on three-dimensional masked convolutions to access neighboring information of the pixel from a channel dimension, a vertical dimension and a horizontal dimension (“114” in fig. 1; “The context neural network 114 is configured to autoregressively process the code symbols 120 representing the input data (i.e., in accordance with an ordering of the code symbols) to generate a respective "context output" 130 (.PHI.) for each code symbol. The context output for each code symbol only depends on code symbols that precede the code symbol in the ordered collection of code symbols representing the input data, and not on the code symbol itself or on code symbols that follow the code symbol. The context output 130 for a code symbol can be understood as causal contextual information that can be used by the entropy model neural network 112 to generate a more accurate code symbol probability distribution for the code symbol” in par. [0073]; “The context neural network can have any appropriate neural network architecture that enables it to autoregressively process the code symbols of the quantized latent representation of the data. In one example, the context neural network is a masked convolutional neural network that uses masked convolutional layers with 5.times.5 convolution kernels. In this example, the context neural network generates the context output for each code symbol by processing a proper subset of the preceding code symbols, i.e., rather than on every preceding code symbol. In some cases, a masked convolutional layer can generate a context output for a current code symbol by dynamically zeroing components of the convolution kernel of the layer that operate on (i) the current code symbol and (ii) code symbols that follow the current code symbol” in par. [0104]); 
one arithmetic encoder configured to convert each pixel in fMaps modeled by the 3D masked convolutions into a bit stream (“132” in fig. 1; “The entropy encoding engine 132 is configured to compress the code symbols 120 representing the input data by entropy encoding them in accordance with the conditional entropy model. The entropy encoding engine 132 can implement any appropriate entropy encoding technique, e.g., an arithmetic coding technique, a range coding technique, or a Huffman coding technique. The compressed code symbols 134 may be represented in any of a variety of ways, e.g., as a bit string” in par. [0076]); 
another arithmetic encoder configured to convert each pixel in hyper fMaps into a bit stream (“138” in fig. 1; “To this end, the compression system 100 quantizes the hyper-prior 122 using the quantizer Q 136 to generate the quantized hyper-prior 124 ([circumflex over (z)]), and generates a compressed representation 126 of the quantized hyper-prior 124, e.g., as a bit string, i.e., a string of binary digits. In one example, the compression system 100 compresses the quantized hyper-prior 124 using the entropy encoding engine 138 in accordance with a predetermined entropy model that specifies one or more predetermined code symbol probability distributions” in par. [0070]). 
Regarding claim 3, Minnen discloses The system of claim 1 further comprising: 
an arithmetic decoder configured to convert the bit stream generated by the arithmetic coder into fMaps, a hyper decoder network having a symmetric network (“110” in fig. 1, 2; “The hyper-decoder neural network 110 is configured to process the quantized hyper-prior 124 to generate a hyper-decoder output 128 (.PSI.), and the entropy model neural network 112 is configured to process the hyper-decoder output 128 to generate the conditional entropy model. That is, the hyper-decoder 110 and the entropy model neural network 112 jointly decode the quantized hyper-prior to generate an output that explicitly defines the conditional entropy model” in par. [0071]); 
an information compensation network configured to convolute decoded hyper fMaps from said hyper decoder into compensated hyper fMaps, said compensated hyper fMaps is then concatenated with decoded fMaps from said hyper decoder network (“112”  and “208” in fig. 2; “In cases where the compression system used the context neural network 114 to determine the conditional entropy model, the decompression system 200 also uses the context neural network 114 to recover the conditional entropy model. As described with reference to FIG. 1, the context neural network 114 is configured to autoregressively process the code symbols 120 representing the input data to generate a respective context output 130 for each code symbol. After initially receiving the compressed data 104, the decompression system 200 does not have access to the full set of decompressed code symbols 120 that are provided as inputs to the context neural network 114. As will be described in more detail below, the decompression system 200 accounts for this by sequentially decompressing the code symbols 120 in accordance with the ordering of the code symbols. The context outputs 130 generated by the context neural network 114 are provided to the entropy model neural network 112, which processes the context outputs 130 along with the hyper-decoder output 128 to generate the conditional entropy model” in par. [0083]; “The entropy decoding engine 208 is configured to entropy decode the compressed code symbols 134 included in the compressed data 104 in accordance with the conditional entropy model to recover the code symbols 120” in par. [0082]); 
a main decoder network having a symmetric network structures as the main encoder network and configured to convolute the concatenation of said compensated hyper fMaps and decoded fMpas to reconstruct input images (“204” in fig. 2; “The decoder neural network 204 is configured to process the ordered collection of code symbols 120 to generate the reconstruction 202 approximating the input data. That is, the operations performed by the decoder neural network 204 approximately invert the operations performed by the encoder neural network described with reference to FIG. 1” in par. [0085]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Minnen et al. (US2020/0027247) in view of Wang et al. (US2020/0093455).
Regarding claim 2, Minnen discloses The system of claim 1, but fails to disclose wherein said GDN-based nonlinear activations comprises Generalized Divisive Normalization (GDN) in Residual Neural Network (ResNet) configured for fast convergence during training.
Wang teaches ResNet takes few iterations to reach convergence during training (par. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minnen with the teaching of Wang such that said GDN-based nonlinear activations comprises Generalized Divisive Normalization (GDN) in Residual Neural Network (ResNet) configured for fast convergence during training.  The motivation would be to decrease training time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667